Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 12/28/2020. 
The following claims were amended, canceled and added:
Amended: 1, 3, 5-7, 9, 15, 19-20, 24-25
Canceled: 4, 10-13, 18, 21
New: 26-47
Claims 1, 3, 5-7, 9, 15, 19-20, 24-47 were pending.

	An amendment to the Specification was submitted substituting the word capture with truncate. After some consultation with translation services, it appears the Chinese  phrase (截取) can mean capture, truncate or intercept, therefore the addendum to the Specification is accepted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention discloses an improvement of PDCCH search where the UE receives added bandwidth configuration information to shorten the search space. The 

Allowable Subject Matter
Claims 1, 3, 5-7, 9, 15, 19, 20, 24-47 renumbered as claims 1-33 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415